In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2055
IN RE: STERICYCLE SECURITIES LITIGATION
ST. LUCIE COUNTY FIRE DISTRICT FIREFIGHTERS’ PENSION TRUST
FUND, et al.,
                                         Plaintiffs-Appellees,

                                 v.

STERICYCLE, INC., et al.,
                                                          Defendants.
APPEAL OF:
MARK PETRI,
                                                 Objector-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:16-cv-07145 — Andrea R. Wood, Judge.
                     ____________________

     ARGUED DECEMBER 8, 2020 — DECIDED MAY 18, 2022
                ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
2                                                   No. 20-2055

     HAMILTON, Circuit Judge. This appeal challenges an attor-
ney fee award of 25 percent of a class-action settlement in this
securities fraud case. Class member Mark Petri objected to the
award and asked the district court to permit discovery into
potential “pay-to-play” arrangements between class counsel
and one of the public pension funds serving as a lead plaintiﬀ.
The court denied both requests, concluding that the fee award
was reasonable and that the pay-to-play allegations lacked
merit. Petri has appealed. We conclude that the district court
did not give suﬃcient weight to evidence of ex ante fee agree-
ments, all the work that class counsel inherited from earlier
litigation against Stericycle, and the early stage at which the
settlement was reached. We vacate the fee award and remand
for a fresh determination more in line with what an ex ante
agreement would have produced. With respect to the objec-
tor’s request for discovery into possible pay-to-play arrange-
ments, we ﬁnd no abuse of discretion, though we also would
not have found an abuse of discretion if the discovery had
been granted.
I. Facts and Procedural History
     Stericycle is a waste management company with both gov-
ernment and private customers. Several years before this se-
curities fraud case was ﬁled, a former Stericycle employee
brought a qui tam action under the federal False Claims Act
and analogous state laws. United States ex rel. Perez v. Stericy-
cle, Inc., No. 08 C 2390, 2016 WL 369192, at *1–2 (N.D. Ill. Feb.
1, 2016). The whistleblower alleged that Stericycle was impos-
ing illegal price increases on government customers with
ﬁxed-price contracts. Id. at *2. After investigation, New York
settled with Stericycle for $2.4 million in 2013, and the other
governments later settled for a total payment of $28.5 million.
No. 20-2055                                                    3

Id. Private customers also ﬁled suit based on similar allega-
tions and eventually settled for $295 million. In re Stericycle,
Inc., Steri-Safe Contract Litigation, No. 13 C 5795, 2017 WL
4864874, at *2 (N.D. Ill. Oct. 26, 2017).
    In October 2015, as these claims mounted and customers
were leaving the company, the price of Stericycle’s common
stock dropped from $149.04 per share to $120.31. The price of
Stericycle’s depositary shares also fell, from $106.34 to $92.56.
On behalf of the company’s investors, two Florida pension
funds ﬁled this securities fraud class action against Stericycle,
its executives, members of its board, and the underwriters of
its public oﬀering. The complaint alleged that the defendants
had inﬂated the stock price by making materially misleading
statements about Stericycle’s fraudulent billing practices. Us-
ing the procedures of the Private Securities Litigation Reform
Act, the district court appointed two other pension funds—
the Public Employees’ Retirement System of Mississippi and
the Arkansas Teacher Retirement System—as lead plaintiﬀs
and Bernstein Litowitz Berger & Grossmann LLP as lead
counsel for the class.
   Pleadings and motion practice followed for almost two
years. The plaintiﬀs ﬁled multiple amended complaints, and
Stericycle countered with corresponding motions to dismiss.
No merits discovery was conducted, which is also consistent
with the Private Securities Litigation Reform Act. See 15
U.S.C. § 78u-4(b)(3)(B).
    With motions to dismiss still pending, the parties agreed
to settle for $45 million. Lead counsel moved for a fee award
of 25 percent of the settlement fund, as well as reimbursement
of costs. Petri, a member of the class, objected only to the fee
award, arguing that the amount was unreasonably high given
4                                                         No. 20-2055

the low risk of the litigation and the early stage at which the
case settled. Petri also moved to lift the stay the court had en-
tered while the settlement agreement was pending so that he
could seek discovery regarding class counsel’s billing meth-
ods, the fee allocation among ﬁrms, and counsel’s political
and ﬁnancial relationship with the Mississippi fund.
    The district court approved the $45 million settlement. The
court also approved the proposed 25 percent attorney fee,
ﬁnding the fee reasonable based on the contingent nature of
the litigation and the positive outcome for the class. The court
denied Petri’s discovery motion, reasoning that the fee award
was based on a percentage of the fund rather than on billable
hours or a lodestar calculation, the funds had already ex-
plained how they planned to distribute the award, and Petri
had not provided any evidence of wrongdoing in the relation-
ship between lead counsel and the Mississippi fund. Petri ap-
pealed both the attorney fee award and the discovery ruling. 1
II. The Fee Award
    We review class action fee awards deferentially, for abuse
of discretion, recognizing that the district court is closer to the
case than we are, and that a reasonable fee will often fall
within a broad range. Birchmeier v. Caribbean Cruise Line, Inc.,
896 F.3d 792, 797 (7th Cir. 2018). A district court abuses its dis-
cretion, however, if it “reaches an erroneous conclusion of


    1 The district court rejected lead counsel’s argument that the fee
should be calculated based on the gross settlement amount, without first
netting notice and administration costs from that amount. The court also
addressed lead counsel’s reimbursement request, concluding that all ex-
penses were reasonable except for charges for online research. Those de-
cisions are not at issue on appeal.
No. 20-2055                                                    5

law, fails to explain a reduction or reaches a conclusion that
no evidence in the record supports as rational.” In re Southwest
Airlines Voucher Litigation, 898 F.3d 740, 743 (7th Cir. 2018),
quoting Harman v. Lyphomed, Inc., 945 F.2d 969, 973 (7th Cir.
1991). We also review de novo whether the district court’s le-
gal analysis and method conformed to circuit law. Id.; see also
Williams v. Rohm & Haas Pension Plan, 658 F.3d 629, 635–36 (7th
Cir. 2011) (approving district court’s method where “it
weighed the available market evidence and it assessed the
amount of work involved, the risks of nonpayment, and the
quality of representation” (internal citation omitted)).
    In assessing the reasonableness of a fee request, a district
court must attempt to approximate the fee that the parties
would have agreed to at the outset of the litigation without
the beneﬁt of hindsight. Birchmeier, 896 F.3d at 796–97. The
court should do its best “to award counsel the market price
for legal services, in light of the risk of nonpayment and the
normal rate of compensation in the market at the time.” Camp
Drug Store, Inc. v. Cochran Wholesale Pharmaceutical, Inc., 897
F.3d 825, 832–33 (7th Cir. 2018), quoting Sutton v. Bernard, 504
F.3d 688, 692 (7th Cir. 2007). The market rate for legal work
“depends in part on the risk of nonpayment a ﬁrm agrees to
bear, in part on the quality of its performance, in part on the
amount of work necessary to resolve the litigation, and in part
on the stakes of the case.” In re Synthroid Marketing Litigation
(Synthroid I), 264 F.3d 712, 721 (7th Cir. 2001). This estimation
ex post is “inherently conjectural,” In re Trans Union Corp. Pri-
vacy Litigation, 629 F.3d 741, 744 (7th Cir. 2011), yet district
courts can look to actual fee agreements, data from similar
cases, and class-counsel auctions to guide their analysis.
Synthroid I, 264 F.3d at 719.
6                                                             No. 20-2055

    The district court here acknowledged that it needed to
make this eﬀort to try to replicate what a pre-lawsuit market
arrangement would or should have been. The court decided
to award class counsel a percentage of the settlement—rather
than calculating the award based on the lodestar of hours
times hourly rates—and then said that it needed to “attempt
to give counsel an amount that the parties themselves might
have bargained for.” 2
    From there, however, the court’s analysis was incomplete
for three reasons. First, the court failed to consider an actual
ex ante fee agreement between one of the funds and its coun-
sel. Second, the court’s assessment of the risk of nonpayment
did not give suﬃcient weight to the prior litigation involving
Stericycle, which substantially reduced the risk of nonpay-
ment. Third, in evaluating lead counsel’s eﬀorts, the court did
not give suﬃcient weight to the early stage at which the case
settled. The cumulative eﬀect of these issues leads us to con-
clude that the district court’s analysis did not suﬃciently “re-
ﬂect the market-based approach for determining fee awards
that is required by our precedent.” Sutton, 504 F.3d at 692. We
therefore vacate the 25 percent attorney fee award and re-
mand for recalculation.
    A. Ex Ante Fee Agreement
    District courts deciding on attorney fee awards for class
actions “must do their best to recreate the market by consid-
ering factors such as actual fee contracts that were privately


    2  A district court may choose either the percentage method or the
lodestar method, Americana Art China Co. v. Foxfire Printing & Packaging,
Inc., 743 F.3d 243, 247 (7th Cir. 2014), and here the parties do not challenge
the district court’s choice.
No. 20-2055                                                     7

negotiated for similar litigation, information from other cases,
and data from class-counsel auctions.” Taubenfeld v. Aon Corp.,
415 F.3d 597, 599 (7th Cir. 2005), citing Synthroid I, 264 F.3d at
719. An ex ante agreement between the parties is a particu-
larly useful guidepost for determining the market rate. See
Synthroid I, 264 F.3d at 719 (“Only ex ante can bargaining occur
in the shadow of the litigation’s uncertainty; only ex ante can
the costs and beneﬁts of particular systems and risk multipli-
ers be assessed intelligently.”).
    The district court here did not address a September 2016
retention agreement between lead counsel and the Missis-
sippi Attorney General. The agreement authorized lead coun-
sel to represent the Mississippi fund in the Stericycle litigation
and to seek a percentage of the recovery achieved for the class
as compensation. That percentage, however, would be limited
to “the percentage corresponding to [the Mississippi fund’s]
estimated individual recovery set forth in Exhibit B … plus
reasonable and necessary costs.” Exhibit B outlined the fol-
lowing tiered recovery structure:
       Twenty-ﬁve percent (25%) of any recovery up to
       Ten Million Dollars ($10,000,000.00); plus
       Twenty percent (20%) of any portion of such re-
       covery    between      Ten  Million     Dollars
       ($10,000,000.00) and Fifteen Million Dollars
       ($15,000,000.00); plus
       Fifteen percent (15%) of any portion of such re-
       covery between Fifteen Million Dollars
       ($15,000,000.00) and Twenty Million Dollars
       ($20,000,000.00); plus
8                                                            No. 20-2055

        Ten percent (10%) of any portion of such recov-
        ery     between     Twenty   Million    Dollars
        ($20,000,000.00) and Twenty-Five Million Dol-
        lars ($25,000,000.00); plus
        Five percent (5%) of any portion of such recov-
        ery exceeding Twenty-ﬁve Million Dollars
        ($25,000,000.00).
        In this schedule, “recovery” refers to the esti-
        mated recovery that [the Mississippi fund] is
        awarded as its share of the recovery achieved
        for the class.
    Exhibit B thus provides for increasing attorney fees, but
declining percentages, as the settlement fund increases, which
is generally consistent with widespread practices in cases
generating funds to be distributed. See In re Synthroid Market-
ing Litigation (Synthroid II), 325 F.3d 974, 975 (7th Cir. 2003)
(“[T]he market rate, as a percentage of recovery, likely falls as
the stakes increase….”). At oral argument here, however, lead
counsel asserted that this sliding scale structure applies only
to the amount recovered by the Mississippi fund itself—not
to the total amount recovered by the class. In this case, for in-
stance, the fund’s share of the $45 million settlement presum-
ably was far less than $10 million, so the Exhibit B schedule
would be consistent with a 25 percent fee award. 3

    3 In their motion for appointment as lead plaintiffs, the Mississippi
and Arkansas funds asserted that they had purchased 462,826 shares of
common stock during the class period (as it was defined at the time) and
sustained losses of around $13 million. The Arkansas fund had also pur-
chased 67,700 depositary shares. The parties’ settlement agreement esti-
mated that if all eligible class members participated in the settlement, the
average recovery—before deducting any fees, expenses, or costs—would
No. 20-2055                                                          9

    That interpretation is consistent with the last sentence of
Exhibit B of the agreement, but the limitation is improbable,
arbitrary, unreasonable, and not consistent with a class repre-
sentative’s ﬁduciary duty to class members. To see why, im-
agine a hypothetical settlement for $1 billion where the Mis-
sissippi fund suﬀered 1 percent of the class’s total losses. In
that case, the fund would recover $10 million, and lead coun-
sel would be entitled to a fee award of 25 percent of the entire
settlement fund—$250 million. But a 25 percent fee in a $1 bil-
lion settlement would be well above fees awarded for such
large funds, especially where counsel launched the case after
others had done most of the heavy lifting and then settled
early. See Stefan Boettrich & Svetlana Starykh, NERA, Recent
Trends in Securities Class Action Litigation: 2018 Full-Year Re-
view, at 33 tbl.2 (Jan. 29, 2019) (average fee award plus ex-
penses for ten largest settlements since 2000, all over $1 bil-
lion, was 10.45 percent); id. at 41 ﬁg.32 (median fee award for
settlements over $1 billion was 7.6 percent in 1996–2013 and
15.4 percent in 2014–2018); Brian T. Fitzpatrick, An Empirical
Study of Class Action Settlements and Their Fee Awards, 7 J. Em-
pirical Legal Stud. 811, 839 tbl.11 (2010) (median fee award for
2006–2007 federal class action settlements over $1 billion was
9.5 percent); Theodore Eisenberg & Geoﬀrey P. Miller, Attor-
ney Fees and Expenses in Class Action Settlements: 1993–2008, 7
J. Empirical Legal Stud. 248, 265 tbl.7 (2010) (median fee
award for settlements over $175.5 million was 10.2 percent).



be around $0.27 per share of common stock and $0.22 per depositary
share. Based on those numbers, the funds’ estimated recovery would have
been around $140,000, or around 0.31 percent of the $45 million settle-
ment.
10                                                            No. 20-2055

    Lead counsel’s interpretation ties the fee award to only the
Mississippi fund’s portion of the losses, but the award aﬀects
the fortunes of the entire class. As class counsel’s compensa-
tion increases, each class member’s recovery decreases. Class
representatives owe ﬁduciary duties to class members. See
Cohen v. Beneﬁcial Industrial Loan Corp., 337 U.S. 541, 549–50
(1949). It is hard to see how those class members would be
well served by an agreement where they recover less if the
Mississippi fund’s share of the losses is, for example, 20 per-
cent rather than 50 percent. 4
    The tiered structure in Exhibit B of the retention agree-
ment makes more sense, and ﬁts with a lead plaintiﬀ’s ﬁduci-
ary duty to class members, if it is understood to apply to the
entire settlement fund—not just the Mississippi fund’s por-
tion of the recovery. In our hypothetical $1 billion settlement,
for instance, class counsel’s fee would be calculated as fol-
lows:


     4The math works as follows: If the Mississippi fund’s share of the
losses in this case had been 50 percent, then it would have received $22.5
million. Based on counsel’s interpretation of Exhibit B, class counsel
would receive 25 percent of the first $10 million, 20 percent of the next $5
million, 15 percent of the next $5 million, and 10 percent of the remaining
$2.5 million. That would work out to a total fee of $4.5 million, 10 percent
of the fund.
     Now suppose the Mississippi fund’s share of the losses had been 20
percent, meaning it would have received $9 million. Looking again to
counsel’s interpretation of Exhibit B, class counsel apparently would be
entitled to a fee award of 25 percent of the entire settlement, or $11.25 mil-
lion. In that scenario, class counsel would take almost $7 million more out
of the total fund—significantly reducing the class’s recovery—even
though the only thing that would have changed would be a smaller share
of total losses for the Mississippi fund.
No. 20-2055                                                             11

                       $ 10,000,000 * (0.25)
                       $    5,000,000 * (0.20)
                       $    5,000,000 * (0.15)
                       $    5,000,000 * (0.10)
                       $ 975,000,000 * (0.05)
                       $ 53,500,000

    That schedule would result in a fee of $53.5 million, or 5.35
percent of the total settlement, a number more consistent with
the empirical evidence cited above. And in this case, applying
that schedule to the $45 million settlement fund would result
in an award of $5.75 million, or 12.78 percent of the settlement.
The 25 percent fee that the district court approved is almost
twice that amount. 5
    We have recognized that sliding scale fee arrangements,
such as the one set out in Exhibit B, are often the product of
arms-length negotiations ex ante. See Silverman v. Motorola So-
lutions, Inc., 739 F.3d 956, 959 (7th Cir. 2013) (“[N]egotiated fee
agreements regularly provide for a recovery that increases at
a decreasing rate.”). In Silverman, which involved a $200 mil-
lion settlement fund, we explained that such arrangements
are logical because many litigation costs do not depend on the
amount of damages, so it is “hard to justify awarding counsel
as much of the second hundred million as of the ﬁrst.” Id.; ac-
cord, Synthroid I, 264 F.3d at 721 (“Both negotiations and auc-
tions often produce diminishing marginal fees when the


    5These calculations do not account for any interest the settlement
fund has accrued, see Synthroid II, 325 F.3d at 980, or for removing notice
and administration costs.
12                                                          No. 20-2055

recovery will not necessarily increase in proportion to the
number of hours devoted to the case.”). We also noted that
our logic would apply with equal force to a $50 million settle-
ment. Silverman, 739 F.3d at 959.
    In an ex ante negotiation, therefore, it would make sense
that a sophisticated, repeat-player plaintiﬀ like the Missis-
sippi fund would prefer a sliding scale arrangement to a ﬂat
rate. Cf. Aranda v. Caribbean Cruise Line, Inc., No. 12 C 4069,
2017 WL 1369741, at *5 (N.D. Ill. Apr. 10, 2017) (“[I]n a hypo-
thetical bargaining situation, well-informed class members …
likely would shop around to see if any other ﬁrm would be
willing to take their case and pursue a large recovery for a
sliding-scale fee.”), aﬀ’d sub nom. Birchmeier v. Caribbean
Cruise Line, Inc., 896 F.3d 792. That is not to say, of course, that
a district court may never award a ﬂat-rate fee. See Synthroid
I, 264 F.3d at 721 (recognizing that in some circumstances a
sliding scale arrangement will not be ideal). But where, as
here, there is evidence of an ex ante agreement for a sliding
scale fee structure, we expect a district court to give that evi-
dence substantial weight in assessing the reasonableness of
the proposed award. 6


     6Petri also refers to a prior retention agreement between lead counsel
and the Arkansas fund that authorized a 25 percent fee only in “smaller
cases with special circumstances.” There is no copy of that agreement in
the record. Petri cites testimony from an Arkansas fund executive in Ar-
kansas Teacher Retirement System v. Bankrate, Inc., 18 F. Supp. 3d 482
(S.D.N.Y. 2014), that discusses the agreement. We are unable to determine
conclusively from the transcript whether the executive was describing an
agreement unique to the Bankrate litigation or a general retention agree-
ment for all cases involving lead counsel and the Arkansas fund. On re-
mand, lead counsel should provide an actual copy of that agreement as
well as any retention agreements between lead counsel and the Arkansas
No. 20-2055                                                              13

    B. Risk of Nonpayment
    Another important factor in a district court’s evaluation of
a fee award is the risk counsel take that they will be paid noth-
ing at all. Synthroid I, 264 F.3d at 721. In a high-risk case, coun-
sel is more likely to come away with nothing and thus would
negotiate a higher contingent fee ex ante. See Birchmeier, 896
F.3d at 797. Accordingly, a court trying to approximate a mar-
ket rate must account for the relative risk of the litigation. See
Trans Union, 629 F.3d at 746–48 (modifying fee award in part
because special master who recommended award gave only
“perfunctory” consideration to relative risk of loss).
    The district court here said only that the risk of nonpay-
ment was “substantial” because the plaintiﬀs needed to estab-
lish intent to defraud and because there was a motion to dis-
miss pending when the case settled. That analysis was incom-
plete. The court failed to consider the prior litigation involv-
ing Stericycle’s billing practices and the subsequent, very sub-
stantial settlements, which signaled that class counsel were
taking on a signiﬁcantly reduced risk of nonpayment. Other
relevant risk factors also weigh in favor of reconsideration.
        1. Prior Litigation
   First, the district court did not discuss the qui tam action
against Stericycle, the later investigation, or the eventual set-
tlements the company reached with its government and pri-
vate customers. While the existence of a prior criminal or civil
proceeding is not dispositive, it can be a useful “proxy for



fund that were prepared specifically for the Stericycle litigation. The dis-
trict court should then take the terms of any such agreements into consid-
eration when reevaluating the fee award.
14                                                   No. 20-2055

assessing risk.” In re Dairy Farmers of America, Inc., 80 F. Supp.
3d 838, 848 (N.D. Ill. 2015).
    After the whistleblower ﬁled her qui tam action, the New
York Attorney General investigated Stericycle’s billing prac-
tices and obtained “documents consisting of contracts, in-
voices, payments, and correspondence that demonstrated
that government customers were being charged price in-
creases on a regular basis.” Stericycle, 2016 WL 369192, at *2.
Stericycle also produced “data consisting of its transactions
with government customers from 2002 through June 2014.”
Id. As noted above, Stericycle eventually agreed to settlements
totaling over $325 million with its government and private
customers.
     The prior litigation strengthened the securities plaintiﬀs’
case and substantially reduced lead counsel’s risk of nonpay-
ment. Even lead counsel seemed to acknowledge as much
when, before ﬁling the fourth amended complaint, they asked
the court to take judicial notice of the preliminary settlement
of the private customers’ case. Stericycle had disclosed the set-
tlement in a Form 8-K and also said that it was amending its
debt agreements to establish a settlement fund and was devel-
oping guidelines for future price increases. At the time, lead
counsel said: “These disclosures further corroborate Plain-
tiﬀs’ allegations here that Stericycle knowingly or recklessly
hid from investors that it was engaged in a widespread
scheme to automatically increase its prices without informing
its customers….” In other words, lead counsel thought—quite
No. 20-2055                                                                15

sensibly—that the settlement made the plaintiﬀs’ case even
stronger, lowering the risk of nonpayment. 7
    The fourth amended complaint itself also relied heavily on
information uncovered by the prior litigation. The complaint
alleged, for instance: “The contours of the fraud have been
conﬁrmed in the settlement agreements in the Government
Case and the Customer Case, through information provided
to Lead Plaintiﬀs from former employees of the Company,
and in sworn deposition testimony provided in the Customer
Case—including testimony from Stericycle’s most senior ex-
ecutives.” The complaint then cited testimony from the pri-
vate customers’ case to show that the billing increases “were

    7 In the district court, lead counsel noted that the parties did not reach

a settlement in the private customers’ case until August 2017, around one
year after lead counsel had filed the original complaint in this case and
“incurred the risk of non-recovery.” Even at the time that complaint was
filed, however, litigation in the private customers’ case was well under
way. See Stericycle, 2017 WL 4864874, at *1 (observing that MDL panel had
consolidated actions in August 2013 and that operative complaint had
been filed in March 2016). And Stericycle’s settlement with the state of
New York had already been announced in January 2013, on the same day
that the whistleblower’s qui tam complaint was unsealed. See A.G. Schnei-
derman Announces $2.4 Million Settlement with Stericycle for Overcharging
NY State and Local Entities, N.Y. State Off. of the Att’y Gen. (Jan. 8, 2013),
https://ag.ny.gov/press-release/2013/ag-schneiderman-announces-24-mil-
lion-settlement-stericycle-overcharging-ny-state. The settlement with the
other governments, likewise, had been announced in October 2015. See
Stericycle Announces Settlement to End 7-Year Qui Tam Suit, Stericycle (Oct.
8,      2015),      https://investors.stericycle.com/press-releases/news-de-
tails/2015/Stericycle-Announces-Settlement-to-End-7-Year-Qui-Tam-
Suit/default.aspx. So in an ex ante negotiation, there would have been am-
ple evidence telling a sophisticated plaintiff such as the Mississippi fund
that the prior litigation was likely to reduce the risk of nonpayment and
to negotiate accordingly.
16                                                 No. 20-2055

made with the speciﬁc purpose of inﬂating the Company’s
publicly-reported revenue numbers in order to impress Wall
Street.” In summarizing the allegedly fraudulent billing prac-
tices, likewise, the complaint repeatedly cited deposition tes-
timony given by Stericycle executives and employees in the
private customers’ case. And the complaint went on to allege
that the qui tam case “further conﬁrms the existence of Steri-
cycle’s fraud with respect to the Company’s governmental
customers.”
    Additionally, in attempting to establish a violation of the
Securities Exchange Act, the complaint alleged that the de-
fendants had made statements that were materially false and
misleading in part because Stericycle was fraudulently in-
creasing its rates. That allegation was based on the qui tam
action and subsequent investigation. Lead counsel here also
used the prior litigation to help demonstrate scienter, alleging
that testimony from Stericycle executives in the private cus-
tomers’ case showed that “the Oﬃcer Defendants were di-
rectly involved in developing and implementing the fraudu-
lent automatic price increases.” The complaint alleged that
the oﬃcer defendants “attempted to hide during the Cus-
tomer Case that customers did not authorize the price in-
creases.”
    None of this is to say that class counsel were wrong to rely
on the prior litigation. Quite the contrary. We also recognize
that class counsel still faced meaningful challenges. The prior
settlements were with Stericycle’s customers, not investors,
and the company still denied any wrongdoing, albeit after
paying over $325 million in settlements. But even if class
counsel carried the securities fraud ball across the goal line,
the prior litigation gave them excellent starting ﬁeld position,
No. 20-2055                                                   17

strengthening the plaintiﬀs’ case and substantially reducing
class counsel’s risk of recovering nothing. That reduced risk
would have been taken into account in any ex ante auction or
market transaction for representation of the securities fraud
class. Accordingly, the district court should have given more
substantial weight to the eﬀect of the prior litigation in con-
sidering class counsel’s risk of nonpayment.
       2. Other Risk Factors
    Several other risk factors also weigh in favor of reconsid-
ering the award. For one, class counsel points to the fact that
no other ﬁrm ﬁled a securities fraud case against Stericycle as
evidence of the litigation’s high risk. It is true that a lack of
interest from other ﬁrms “suggests that most members of the
securities bar saw [the] litigation as too risky for their prac-
tices.” Silverman, 739 F.3d at 958. In this case, however, a Min-
nesota pension fund initially moved for appointment as lead
plaintiﬀ. The fund asked the court to designate another expe-
rienced securities ﬁrm, Berman DeValerio, as lead counsel. So
this was not a case where “no other law ﬁrm was willing to
serve as lead counsel.” Id.
    In addition, class counsel rely on Stericycle’s reporting
only $52 million in available cash at the time of the settlement
as further evidence that there was a signiﬁcant risk of nonpay-
ment. But the analysis should be based on the risk that existed
when the litigation began—not at the time of settlement. See
Birchmeier, 896 F.3d at 796–97 (“When awarding fees to class
counsel, district courts must approximate the fees that the
lawyers and their clients would have agreed to at the outset
of the litigation given the suit’s risks….”).
18                                                    No. 20-2055

     Finally, class counsel did not present any expert testimony
to the district court about the magnitude of the risk they faced.
While such evidence is not required, it can be useful to a dis-
trict court that is attempting to estimate the ex ante risk of the
litigation. See, e.g., Silverman, 739 F.3d at 958 (observing that
expert report characterized case as “unusually risky” and that
defendant “might well have prevailed on summary judgment
but for some unanticipated facts plaintiﬀs’ lawyers turned up
in discovery”); Hale v. State Farm Mutual Automobile Insurance
Co., No. 12-0660, 2018 WL 6606079, at *9 (S.D. Ill. Dec. 16, 2018)
(noting that class counsel “were not assisted by any govern-
mental investigations or prosecution” and that three class ac-
tion fee experts “all opined that this case was as risky as they
come”); Aranda, 2017 WL 1369741, at *2–4 (relying in part on
plaintiﬀs’ expert testimony about value generated by counsel
in concluding that unique circumstances of case merited
higher-than-average fee award).
     C. Amount of Work
    A third factor that aﬀects the market rate for legal fees is
“the amount of work necessary to resolve the litigation.”
Synthroid I, 264 F.3d at 721. A reduction may be warranted if
the requested fee award is “disproportionate to the amount of
work expended by class counsel.” Camp Drug Store, 897 F.3d
at 833.
    We have recognized that some bids in class-counsel auc-
tions compensate lawyers based on how far the litigation pro-
gresses. Synthroid I, 264 F.3d at 721–22; see also Hale, 2018 WL
6606079, at *10 (noting that “sophisticated market players typ-
ically set higher fee percentages when a case resolves during
or after trial”). All other things being equal, a case that settled
before the motion-to-dismiss stage, for instance, would be
No. 20-2055                                                              19

expected to result in a lower fee than a case that proceeded all
the way to trial or beyond. Such terms are common in private
fee agreements and “tie the incentives of lawyers to those of
the class by linking increased compensation to extra work.”
Synthroid I, 264 F.3d at 722. 8
    Here, the district court did not give suﬃcient weight to the
early stage at which the case settled. The court made a passing
reference to the early settlement in concluding that lead coun-
sel had secured a good outcome for the class. (We are not as
convinced the settlement was a good outcome, see note 3,
above, but neither Petri nor anyone else is challenging here
the $45 million settlement total.) But the court did not address
whether the preliminary stage of the litigation warranted a re-
duction in the requested fee. See Camp Drug Store, 897 F.3d at
833 (upholding district court’s reduction of fee award where
there was no paper discovery, no depositions taken, and no
substantive motions ﬁled). To be sure, this lawsuit involved
more than “merely ﬁling a complaint and negotiating a settle-
ment.” Id. Because of the early settlement and the information
lead counsel already had, however, it was not a case where
the ﬁrm had to engage in extensive discovery or defend
against a summary judgment motion. Cf. Silverman, 739 F.3d
at 958–59 (approving 27.5 percent fee award where case set-
tled after defendant’s motion for summary judgment was


    8 Lead counsel themselves appear to have previously signed a reten-
tion agreement that tied attorney fees to how far the litigation progressed.
In In re RH, Inc. Securities Litigation, No. 17-00554, 2019 WL 5538215 (N.D.
Cal. Oct. 25, 2019), a securities class action brought by a Chicago pension
fund, lead counsel agreed ex ante to a 15 percent fee “if a settlement was
reached after a ruling on a motion to dismiss and before a ruling on sum-
mary judgment.” Petri App. A202.
20                                                            No. 20-2055

denied and counsel spent more than $5 million on discovery
and experts).
    As noted above, moreover, the district court did not dis-
cuss the impact of the prior litigation. That groundwork re-
duced not only the risk of nonpayment but also the amount
of work required of class counsel. Without it, class counsel
would have had to spend much more time and resources
gathering evidence and taking depositions of Stericycle exec-
utives and employees. Again, we do not doubt that class
counsel still needed to shoulder a substantial burden to
achieve the result they did. They have earned a multimillion-
dollar fee here. But the prior litigation reduced that burden
substantially. The district court should have given much
greater weight to that factor in evaluating the fee request.
   Because the district court did not adequately consider the
ex ante fee agreement, the risk of nonpayment, and the
amount of work involved, we remand for reconsideration of
the 25 percent fee award consistent with this opinion. 9
III. Discovery Issues
    Petri also appeals the district court’s denial of his motion
to lift the stay on discovery. According to Petri, discovery was
warranted to investigate potential pay-to-play arrangements
between lead counsel and the Mississippi fund. We review
discovery rulings for abuse of discretion. Allen-Noll v. Madison
Area Technical College, 969 F.3d 343, 350 (7th Cir. 2020). Under

     9Petri also challenges the district court’s failure to conduct a lodestar
crosscheck. We have said, however, that “consideration of a lodestar check
is not an issue of required methodology.” Williams, 658 F.3d at 636. Here,
the district court did not abuse its discretion when it concluded that a
lodestar crosscheck was unnecessary.
No. 20-2055                                                   21

that standard, we will reverse only if “the judge’s ruling lacks
a basis in law or fact or clearly appears to be arbitrary.” Kutt-
ner v. Zaruba, 819 F.3d 970, 974 (7th Cir. 2016).
    The district court identiﬁed three categories of discovery
sought by Petri: information about (1) counsel’s billing meth-
ods; (2) how the fee award would be divided among the par-
ticipating ﬁrms; and (3) lead counsel’s ﬁnancial and political
relationships with the Mississippi fund and public oﬃcials
who controlled it. The court concluded that discovery of the
ﬁrst two categories was unnecessary because the fee award
was based on a percentage of the fund and because the plain-
tiﬀs had already explained that they planned to divide the to-
tal award based on each ﬁrm’s lodestar (i.e., hours times
hourly rates). As for the relationship between lead counsel
and the Mississippi fund, the court was not convinced by Pe-
tri’s pay-to-play allegations and denied the motion. The
standard of review is decisive here. We ﬁnd no abuse of dis-
cretion, though we also would ﬁnd no abuse of discretion if
the court had decided these issues the other way or some-
where in-between.
   A. Billing Methods
    First, we agree with the district court that discovery re-
garding counsel’s billing methods was not required. In re-
questing that information, Petri relies heavily on allegations
by a former attorney at lead counsel’s ﬁrm that surfaced in
Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
F.3d 132 (2d Cir. 2016). Bruce Bernstein, who was of-counsel
at the ﬁrm, ﬁled a complaint under seal against lead counsel
and ﬁve individual partners in 2014. His allegations centered
on another securities fraud class action in which lead counsel
represented the Mississippi fund. Bernstein claimed that the
22                                                   No. 20-2055

ﬁrm paid a local Mississippi attorney $112,500 in fees for a
useless memo produced weeks after the case settled. He later
learned that the attorney had little experience and was mar-
ried to a lawyer in the Mississippi Attorney General’s Oﬃce.
Id. at 136–38. According to Petri, scrutinizing lead counsel’s
billing methods in this case would ensure that there is no such
“pointless legal work undertaken for the excuse of generating
a bill.”
    The relevance of the Bernstein allegations to this case is
minimal. As a preliminary matter, the Second Circuit made
clear that it was not assuming the truth of the allegations, not-
ing that complaints frequently “contain allegations that range
from exaggerated to wholly fabricated.” 814 F.3d at 143 (cita-
tion omitted). In fact, after interviewing witnesses and re-
viewing relevant documents, Bernstein himself said that he
had “received information that seriously challenges my
claims.” And Bernstein Litowitz has continued to serve as
lead counsel—with the Mississippi fund as lead plaintiﬀ—in
other cases after the complaint was unsealed. See, e.g., In re
Signet Jewelers Ltd. Securities Litigation, No. 16 Civ. 6728, 2019
WL 3001084, at *9 (S.D.N.Y. July 10, 2019); cf. In re Merck & Co.
Securities, Derivative & “ERISA” Litigation, MDL No. 1658,
2016 WL 8674608, at *1–2 (D.N.J. Dec. 23, 2016) (relying in part
on Bernstein’s later statement to conclude that Bernstein alle-
gations did not meet Rule 60(b)(2) standard for relief from ﬁ-
nal judgment based on newly discovered evidence).
    More fundamental, there is little reason to think the ﬁrms
were engaged in similar practices in this case. In Bernstein,
lead counsel did not disclose—and was not required to dis-
close—the payment to the local Mississippi attorney when it
submitted its fee petition to the court. 814 F.3d at 137 & n.2.
No. 20-2055                                                  23

Here, by contrast, lead counsel informed the district court that
both Gadow Tyler PLLC and Klausner, Kaufman, Jensen &
Levinson would be receiving attorney fees for their work on
the case. Lead counsel added that no other ﬁrms would re-
ceive any fees.
    Attorneys from those two ﬁrms also submitted declara-
tions describing their work. A partner from Gadow Tyler as-
serted that his ﬁrm’s participation included
       legal research in preparation of the third
       amended complaint, legal research prepared in
       opposition to Defendants’ motion to dismiss,
       meeting with Bernstein Litowitz attorneys to
       discuss case staﬃng and strategy, attending and
       participating in the mediation session held in
       Chicago, and participating in ongoing discus-
       sions about litigation strategy, settlement nego-
       tiations, and the settlement approval process.
       Furthermore, Gadow Tyler reviewed and ed-
       ited certain lead plaintiﬀ submissions, engaged
       in regular communications with the Oﬃce of
       the Mississippi Attorney General about case de-
       velopments, and prepared and submitted regu-
       lar reports to [the Mississippi fund].
A Klausner partner submitted a similar statement, aﬃrming
that his ﬁrm’s 27.8 hours on the case involved assisting lead
counsel with the initial complaint ﬁled on behalf of the two
Florida pension funds. Both declarations also indicated that
the ﬁrms had relevant experience: Gadow Tyler with securi-
ties class actions and Klausner with public employee retire-
ment issues. And the overwhelming majority of their work
24                                                 No. 20-2055

was completed before the case settled, further distinguishing
this litigation from Bernstein.
    With all this information before it, and in granting a per-
centage-of-fund award, the district court did not abuse its dis-
cretion in denying Petri’s request for more detailed billing in-
formation.
     B. Fee Allocation
    Nor is discovery required regarding the allocation of at-
torney fees among the ﬁrms. As the district court observed,
“Lead Plaintiﬀs have already explained how they intend to
distribute the fee award.” Speciﬁcally, they had indicated that
the ﬁrms will divide the fees according to their respective
lodestars.
    The parties disagree about whether that disclosed alloca-
tion is suﬃcient. In his opening brief, Petri insisted that any
other fee-sharing agreements would be “probative to the con-
cern about political kick-backs.” Lead counsel responded:
“The undisputed record is that there are no other fee sharing
agreements—the sharing of fees between counsel has been
fully disclosed.” Petri then suggested that this statement
leaves open the possibility that there were earlier fee-sharing
agreements with diﬀerent terms.
   Even assuming Petri is right about the ambiguity of lead
counsel’s statement, we do not see how earlier fee-sharing
agreements would be relevant to our analysis. Suppose, for
example, that lead counsel had initially agreed to give 20 per-
cent of the fee award to Gadow Tyler and Klausner. Petri says
that such an agreement would explain the 25 percent fee re-
quest: lead counsel had to ask for a huge fee to make up for
the 20 percent portion going to the other ﬁrms. We take the
No. 20-2055                                                             25

point, but lead counsel’s request was never going to be the
ﬁnal word on the subject—the fee still had to be approved by
the district court. Even if prior fee-allocation agreements ex-
isted, the district court did not abuse its discretion in denying
this discovery request. 10
    C. Lead Counsel’s Relationship with the Mississippi Fund
    Finally, Petri sought discovery regarding lead counsel’s
relationship with the Mississippi fund and the elected oﬃcials
who oversee its operations. He argued that the fund “has a
pattern and practice of awarding lucrative legal work to ﬁrms
that support [former Mississippi Attorney General Jim
Hood].” The district court rejected that request as well, con-
cluding that Petri’s allegations about lead counsel’s political
contributions were insuﬃcient to justify discovery. Reasona-
ble judges could diﬀer, but we ﬁnd no abuse of discretion.
         1. Pay-to-Play in Securities Litigation
    As the Third Circuit has explained, securities litigation in-
volves unique pay-to-play concerns. See In re AT&T Corp., 455
F.3d 160, 168 (3d Cir. 2006). In securities class actions, espe-
cially under the terms of the Private Securities Litigation Re-
form Act, massive publicly managed pension funds often
serve as lead plaintiﬀs. Those circumstances present the risk
of “so-called ‘pay-to-play’ arrangements, such as where a law
ﬁrm makes campaign contributions to elected oﬃcials who
control governmental pension funds and is selected as the
fund’s lead counsel.” Id. Such arrangements can distort fair

    10Our decision on this point does not affect our earlier statement in
note 6, above, that the earlier fee agreement with the Arkansas fund
should be disclosed to help the court approximate the results of an ex ante
negotiation here.
26                                                    No. 20-2055

fee arrangements for the beneﬁt of the class, for “the adver-
sarial process is often ‘diluted.’” Id. One empirical study
found that when pension funds whose managers have re-
ceived campaign contributions serve as lead plaintiﬀs, they
“appear to be less vigorous in negotiating attorney fees.” Ste-
phen J. Choi, Drew T. Johnson-Skinner & A.C. Pritchard, The
Price of Pay to Play in Securities Class Actions, 8 J. Empirical Le-
gal Stud. 650, 651 (2011) (analyzing securities class actions
ﬁled between 2002 and mid-2007). Accordingly, district courts
handling these cases “should be particularly attuned to the
risk of pay-to-play.” In re Cendant Corp. Litigation, 264 F.3d
201, 270 n.49 (3d Cir. 2001).
    At the same time, district courts must also “take care to
prevent the use of discovery to harass presumptive lead plain-
tiﬀs.” Id. We see no reason that logic should not extend to dis-
covery requests at the fee-award stage. Requiring some pre-
liminary evidentiary showing before allowing such discovery
is standard practice in both securities litigation, see 15 U.S.C.
§ 78u-4(a)(3)(B)(iv) (permitting discovery as to whether a
class member is the most adequate plaintiﬀ “only if the plain-
tiﬀ ﬁrst demonstrates a reasonable basis for a ﬁnding that the
presumptively most adequate plaintiﬀ is incapable of ade-
quately representing the class”), and class actions more gen-
erally. See Fed. R. Civ. P. 23 advisory committee’s notes to
2003 amendment (“If the [fee] motion provides thorough in-
formation, the burden should be on the objector to justify dis-
covery to obtain further information.”).
       2. Lead Counsel’s Campaign Contributions
   Petri’s allegations are based on lead counsel’s campaign
contributions to former Mississippi Attorney General Jim
Hood, who held that position from 2004 to 2020. The
No. 20-2055                                                  27

Mississippi Attorney General’s Oﬃce has full authority “to
bring, decide and settle cases on behalf of [the Mississippi
fund].” According to Petri, four Bernstein Litowitz partners
contributed a total of $20,000 to Hood’s campaign in October
2016, one month after the Mississippi fund moved to have the
ﬁrm appointed as lead counsel in this case. Hood’s guberna-
torial campaign also received $21,800 from various partners
in April 2019, not long after the district court issued its pre-
liminary approval of the settlement. And Bernstein Litowitz
previously contributed $100,000 to the Democratic Attorneys
General Association (DAGA), which provided a signiﬁcant
portion of Hood’s 2015 campaign budget.
    Based on these publicly reported facts, we cannot say the
district court abused its discretion in denying discovery of
possible further contributions. The allegations resemble those
in Cendant, which addressed pay-to-play concerns in selecting
the lead plaintiﬀ and class counsel in another securities class
action. The Cendant district court recognized a consortium of
three pension funds as the presumptive lead plaintiﬀs be-
cause of the funds’ ﬁnancial stakes in the litigation. Two other
plaintiﬀs objected. They argued that the consortium could not
protect the interests of the class because its chosen counsel
had made campaign contributions to an elected oﬃcial over-
seeing one of the funds, which “created an appearance of im-
propriety.” 264 F.3d at 269 (citation omitted). The district
court rejected that argument because the plaintiﬀs provided
no evidence that the contributions had inﬂuenced the consor-
tium’s selection process. The Third Circuit aﬃrmed, conclud-
ing that “[a]llegations of impropriety are not proof of wrong-
doing.” Id. at 270.
28                                                 No. 20-2055

    Cendant also discussed steps that courts can take to miti-
gate pay-to-play concerns. In cases involving publicly man-
aged funds, for example, courts might require lead plaintiﬀs
to disclose any contributions by counsel to elected oﬃcials
who oversee the fund. 264 F.3d at 270 n.49. If there is evidence
of such contributions, the fund might be required to submit
“a sworn declaration describing the process by which it se-
lected counsel and attesting to the degree to which the selec-
tion process was or was not inﬂuenced by any elected oﬃ-
cials.” Id.
    The Third Circuit’s suggestions for guarding against pay-
to-play activity may be useful at the fee-award stage as well.
In this case, however, much of the suggested information is
already in the record. Cf. Wal-Mart Stores, Inc. v. Visa U.S.A.,
Inc., 396 F.3d 96, 120 (2d Cir. 2005) (holding that decision to
grant or reject objector’s motion for discovery regarding fair-
ness of settlement depended on “whether or not the District
Court had before it suﬃcient facts intelligently to approve the
settlement oﬀer” (citation omitted)).
   First, Petri submitted publicly available information about
lead counsel’s contributions to Attorney General Hood’s cam-
paigns and to DAGA. The district court reasonably concluded
that the campaign contributions themselves did not justify
discovery. See Cendant, 264 F.3d at 270 n.49 (concluding in
context of lead plaintiﬀ appointment that “evidence of cam-
paign contributions, standing alone, does not create ‘a reason-
able basis’ suﬃcient to justify party-conducted discovery”);
see also In re Diamond Foods, Inc., Securities Litigation, 295
F.R.D. 240, 256 (N.D. Cal. 2013) (upholding choice of class
counsel after requiring pension funds and counsel to describe
No. 20-2055                                                     29

selection process and to disclose certain contributions to Mis-
sissippi campaigns and DAGA).
    Petri also wants information about in-kind contributions
and contributions by attorneys’ family members. If the district
court had found that information about such contributions
was needed to assess the reasonableness of the fee, it could
have followed up on the issue. See Cendant, 264 F.3d at 270
n.49 (observing that evidence of campaign contributions
would be suﬃcient “for the court, on its own initiative, to seek
further information from the presumptive lead plaintiﬀ”). But
given the intrusive nature of the discovery and the limited
value it seemed likely to provide, it was not an abuse of dis-
cretion for the court to deny Petri’s motion. Cf. Hemphill v. San
Diego Ass’n of Realtors, Inc., 225 F.R.D. 616, 619 (S.D. Cal. 2005)
(noting in settlement context that objectors “should be al-
lowed ‘meaningful participation in the fairness hearing with-
out unduly burdening the parties or causing an unnecessary
delay’”), quoting In re Domestic Air Transportation Antitrust Lit-
igation, 144 F.R.D. 421, 424 (N.D. Ga. 1992). Lawyers are “free
to exercise their right to donate to politicians who support
their views,” In re Countrywide Financial Corp. Securities Litiga-
tion, 273 F.R.D. 586, 604 (C.D. Cal. 2009), and the same is cer-
tainly true of lawyers’ family members.
    Second, an assistant attorney general in the Mississippi of-
ﬁce submitted an aﬃdavit explaining the process for selecting
counsel in securities cases. The oﬃce relies on a panel of
eleven law ﬁrms to monitor the Mississippi fund’s investment
portfolio. According to the assistant attorney general, those
ﬁrms were selected based on their track records, resources,
and reputations; campaign contributions “have no considera-
tion in the selection process.” The oﬃce also has a “ﬁrst-to-
30                                                   No. 20-2055

approach” policy for selecting lead counsel, meaning that
whichever ﬁrm initially ﬂagged the case is selected. Here,
Bernstein Litowitz was the only panel member that alerted the
oﬃce to the Mississippi fund’s potential claims against Steri-
cycle. We can imagine a district court ﬁnding such explana-
tions not suﬃciently persuasive, but in this case the court did
not abuse its discretion in thinking that the selection process
did not appear to have been tainted by political contributions.
See Cendant, 264 F.3d at 269 (noting that objecting plaintiﬀs
“had no evidence that the contributions, themselves legal,
had inﬂuenced the [consortium’s] selection process”); see also
In re Bank of New York Mellon Corp. Forex Transactions Litigation,
148 F. Supp. 3d 303, 308–09 (S.D.N.Y. 2015) (acknowledging
pay-to-play concerns but also recognizing that “no evidence”
cast doubt on deputy attorney general’s assertion that cam-
paign contributions did not aﬀect selection of lead counsel).
    On this record, it was not an abuse of discretion for the
district court to deny the requested discovery. Nor would we
be inclined to reverse if the court had come out the other way
or somewhere in-between. These issues are case- and fact-spe-
ciﬁc, and the district judge “is in the best position to decide
the proper scope of discovery.” Scott v. Chuhak & Tecson, P.C.,
725 F.3d 772, 785 (7th Cir. 2013) (citation omitted); see also
Fields v. City of Chicago, 981 F.3d 534, 550–51 (7th Cir. 2020)
(“District court judges are accorded broad discretion in dis-
covery matters, and therefore our review is deferential….”).
Based on Petri’s evidence and allegations, we are not per-
suaded that the district court was required to order the re-
quested discovery.
No. 20-2055                                                               31

IV. Motion for Sanctions
   We face one ﬁnal issue: Petri has moved for sanctions
against lead counsel based on remarks in its response brief
about Petri’s attorney. Federal courts have inherent power “to
fashion an appropriate sanction for conduct which abuses the
judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45
(1991).
    Lead counsel’s brief referred to Petri’s attorney, Theodore
Frank, as a “notorious professional objector” and character-
ized his ﬁrm as an “objection-factory.” We have previously
disapproved such rhetoric. See Pearson v. Target Corp., 968 F.3d
827, 831 n.1 (7th Cir. 2020) (noting our avoidance of the phrase
“professional objector” because “the merits of an objection are
relevant, not amateurism or experience”). These attempts to
use Frank’s past work to undermine his substantive argu-
ments are improper and not at all persuasive. At this point,
Frank’s track record—which now includes his success in this
case—speaks for itself. 11
    Lead counsel’s ad hominem attack on Frank was not pro-
fessional and served only to emphasize the weakness of lead
counsel’s own arguments. Still, the use of this language falls
short of the type of conduct we have deemed sanctionable.
See, e.g., McCurry v. Kenco Logistics Services, LLC, 942 F.3d 783,
790–92 (7th Cir. 2019) (imposing sanctions where “patently


    11 In our circuit alone, see, for example, In re Subway Footlong Sandwich

Marketing & Sales Practices Litigation, 869 F.3d 551 (7th Cir. 2017); In re
Walgreen Co. Stockholder Litigation, 832 F.3d 718 (7th Cir. 2016); Pearson v.
NBTY, Inc., 772 F.3d 778 (7th Cir. 2014); Redman v. RadioShack Corp., 768
F.3d 622 (7th Cir. 2014); Robert F. Booth Trust v. Crowley, 687 F.3d 314 (7th
Cir. 2012).
32                                                           No. 20-2055

frivolous” appeal represented “a shameful waste of judicial
resources” and counsel submitted “an overly long, border-
line-unintelligible brief”). We exercise our discretion not to
impose more formal sanctions in the still-optimistic hope that
the rhetorical attacks might be de-escalated. But we reiterate
what we said in Pearson: this kind of ad hominem criticism is
unwarranted and counterproductive.
                              *      *       *
    The attorney fee award is VACATED, and the case is
REMANDED to the district court for recalculation. The denial
of Petri’s motion for discovery is AFFIRMED. 12




     12 Petri requests that thecase be reassigned under Circuit Rule 36, but
we have no doubt that Judge Wood will handle the remand ably and
fairly. The request is denied.